                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                               August 20, 2019
                          UN ITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                           SO UTH ERN DISTRICT OF TEXA S
                                GA LVESTON D IV ISION

CHRISTOPHER JAM ES LITTLE

             Plaintiff.

V S.                                            CIV IL ACTION N O .3:17-CV -00328

AN DREW SAU L,I
COM M ISSIONER OF TH E SOCIAL
SECURITY A DM IN ISTRATION

             D efendant.


                  M EM ORANDUM AND RECOM M ENDATION

       Before thc CourtisPlaintiff'sM otion forAttorney Fees Pursuantto 42 U.S.C.j
406(b) (sçM otion for Attorney Fees''). See Dkt.20. CounselforPlaintiff Christopher
James Little (1çLittle'') requests $18,534.50 in fees for work perform ed in obtaining a
favorable rem and orderin thissoeialseeurity m atter. A fterreview ing the record and the

law,the Courtrecom m endsthatfeesbe aw arded in accordance with thisopinion.

                                   BA CK G R O UN D

       ln October 2017, Little filed a com plaint in federal district court seeking to

overturn the Com m issioner's decision denying his claim fordisability benefitsunderthe

SocialSecurity A d .A sthe ease progressed,Little's attorney filed a m otion for sum m ary

judgment,along with a 32-page supporting brief. The Courtgranted Littlc's motion for

l On June 17, 2019, A ndrew Saul becam e the C om m issioner of Social Security
(sçcommissioner'')and isautomatically substituted asaparty pursuantto FederalRule ofCivil
Procedure25(d).
summaryjudgment,reversedthedecision oftheCommissioner,andremandedthematter
to the Com m issionerforan aw ard ofdisability insuranee benefks. A few w eeks later,the

Courtordered the Commissionerto pay Little an attorney's fee of$7,440.39 underthe

EqualAccesstoJusticeAct($$EAJA'').?
       On rem and,an Adm inistrative Law Judge of the SocialSecurity A dm inistration

issued a decision in favorofLittle,aw arding him past-due disability insurance benefits.

The Com missionerwithheld $18,534.50,representing 25 percentofthe totalaward,for

paym entofapproved attorney'sfees.

       Little's counselnow seeks to trade in their m odest EA JA fee for attom ey fees

under42 U .S.C.j 406(b)in theamountof$18,534.50.3 Thisfigurerepresentsthe exact
am ount Little's counsel would be entitled to under the contingency agreem ent Little

agreed to attheoutsetofthism atter. SeeDkt.20-3at2 (providing thatthe1aw 51411isto
receive 25% ofthepast-duebenefits).
                                  LEG AL STA NDA RD

       Section 406(b)providesthatdûgwjhenevera coul'trenders ajudgmentfavorableto
a (socialsecurity benefitslclaimant       .   w ho w as represented before the court by an

attorney,thecourtmay determineandallow aspartofitsjudgmentareasonablefeefor

2U nderEA JA , aparty prevailing againsttheUnited Statesin court,including a successfulsocial
security benefitsclaim ant,may beawarded feespayableby theUnited Statesifthegovernment's
position in the litigation wasnotttsubstantiallyjustified.'' 28 U.S.C.j 2412(d)(1)(A). EAJA
feesare determined notby a percentoftheamountrecovered,butby a per-hourbasis. See j
24l2(d)(1)(B).
3W henanattorneyreceivesfeesforthesamework underSection406(b)andtheEAJA,hemust
refundtotheclientthelesserofthetwo awards. SeeKellemsv.Astrue,628 F.3d 215,217 (5th
Cir.2010).
such representation,''butthe fee m ay notexeeed t125 percentofthe totalof the past-due

benefits to which the claimant is entitled by reason of such judgment.'' 42 U.S.C.
406(b)(1)(A).Thefeeispayableltoutof,and notin addition to,theamountofgthe)past-
due benefits.''1d.

      Section 406(b) does not replace contingency fee agreementsbetween claimants
and theircounsel. Rather,Section 406(b)S:callsforcourtreview ofsuch arrangementsas
an independentcheck,to assure that they yield reasonable results in particular cases,''

G isbrecht v. Barnhart,             759, B0S (2002). Contingency agreements are
unenforceable to the extentthatthey provide for fees exceeding 25 percent of pastdue

benefits. See id. W ithin the 25 percentboundary,an attom ey for a successfulclaim ant

m ustshow thatthe fee soughtisreasonable given the services rendered. See id. ûllfthe

benefits are large in com parison to the am ount of tim e counsel spent on the case, a

downward adjustmentisin orderto disallow windfallsforlawyers.''Jeterv.Astrue,622
F.3d 371,379 (5th Cir.2010)(internalquotation marksand citation omitted). A district
courthas w ide diseretion in approving or diseounting the am ountof attorney's fees. See

id.at 376. U ltim ately, the claim ant's attorney bears the burden of persuasion on the

reasonablenessofthe feessought.See G isbrecht,535 U .S.at807 n.17.

      The reasonableness ofattorney's fees awarded pursuantto a fee-shifting statute is

generally determ ined by using the lodestarm ethod. See id.at801. The lodestarm ethod

consistsofthe num ber ofhoursreasonably expended in a case m ultiplied by a reasonable

hourly rate. See Hensley v.Eckerhart,461 U.S.424,433 (1983). Noting thatSection
406(b)isnota fee-shifting statute,the Supreme Courthasexpressly rejeded the use of
the lodestarm ethod asthe starting pointin determ ining the reasonablenessofa fee under

Section406(b).See Gisbrecht,535U.S.at801.
       ln determining whethera fee award isreasonableunderSection 406(b),the Fiflh
Circuithas instructed districtcourts to look at severalnon-exhaustive fad ors,including

ûlrisk ofloss in the representation,experience ofthe attorney,percentage ofthe past-due

benefits the fee constitutes,value of the case to a claim ant,degree of difticulty,and

whether the client consents to the requested fee.'' Jeter, 622 F.3d at 382 (citation
om itted). TheCourtwillexam inethesefactorsbelow.
                                       AN ALY SIS

       To begin,the Courttakesnote thatthe eontingency agreem entbetween Little and

his lawyer sets the lawyer's com pensation at 25 percent of any recovery of past-due

benefits,which ispresumptively enforceableunderSection 406(b).
      Next,the Courtobserves that Little's counselfaced a substantialrisk of loss,as

Little had lostatal1levels ofthe adm inistrative proceedings prior to bringing a federal

law suit. This is im portant because tkthe Fifth Circuit and district courts in this circuit

have acknow ledged the high risk ofloss inherentin SocialSecurity appeals and the fact

thata particular claim ant's attorney often is not com pensated at all for Social Security

work in federalcourt.''Hartzv.Astrue,No.08-4566,2012 W L 4471846,at*6 (E.D.La.
Sept.12,2012)(collecting cases). See also Prude v.U S.Com '
                                                          r Soc.Sec.Admin.,No.
1l-CV-l266,2014 W L 249033,at*2 (W .D.La.Jan.22,2014)(recognizing thatthetûthe
lack ofcom pensation in the m any unsuccessfuleases''w eighed in favor of aw arding fees

to successfulclaimant's attorneyl;Charlton v.Astrue,N o.3:10-C V -0056-O -B H , 2011
                                            4
W L 6325905,at*4 (N.D.Tex.Nov.22,2011)(noting thaton average only 35 percentof
claim antswho appealed theircase to federalcourtreceived benefits). Thus,thisfactor
weighsheavily in favorofapproving therequested fee.

      Little's attom eys are highly experienced lawyers in social security cases w ho,

com bined,have practiced social security law exclusively for approxim ately 20 years.

Little'scounselprovided effective and efficientrepresentation in thiscase. A lthough the

adm inistrative record in this proceeding is nearly looo-pages long,Little'scounselonly

billed for 37.5 hours ofw ork. ln thattim e,Little's counselsynthesized the volum inous

adm inistrativerecord,com m unicated with theirclient,wrote a 32-page briefin supportof

themotion forsummaryjudgment,and ultimately achieved a favorableresultbeforethis
Court and the Com m issioner. This success in both the appeal before this Court and

subsequentadministrative hearing should be commended. ççlllfa claimant's successon
appealcan be attributed to his attorney's endeavors before the district court,then that

attorney should reap the benetitofhis w ork- even ifhe m anaged to accom plish a great

dealin a sm allwindow oftim e.'' Jefcr,622 F.3d at381.

      Dividing the fee sought ($18,534.50) by the 37.5 hours worked on this matter
results in an effective hourly rate of$494.25. This hourly rate is reasonable given the
trem endous results achieved,the high quality oflegalw ork provided,and the substantial

risk of loss facing a claim ant in a socialsecurity case. M oreover,this effective hourly

rate is much lower than others that have been approved as reasonable. See, e.g.,

Richardson v.Colvin,No.4:15-CV-0879-BL,20l8 W L 1324951,at*2 (N.D.Tex.M ar.
13,2018)(approving $937.50 effedive hourly rate,representing 2.5 times an attorney's
regular rate); Wilson v.Berryhlll,No.3:l3-CV-l304-N-BH,2017 <             1968809,at*2
(N.D.Tex.April7,2017)(samel;Jeterv.Comm 'r,Soc.Sec.,No.2:06-CV-81,2009 W L
909257,at *6 (W .D.La.Apr.3,2009) (approving fee reduced to :.2.5 timesthe rate
normally charged by the attorney''). The Court,therefore,concludesthatthe requested
contingency feeaward in the am ountof$18,534.50 isreasonableand doesnotamountto
a w indfallforLittle's counsel.

                                  CO NC LU SIO N

       Forthe reasons stated above,the CourtR ECO M M EN D S thatLittle's M otion for

Attonwy Fees(Dkt.20)beGRANTED. Little'scounselshould be aw arded $18,534.50
in attorney's fees outofLittle'spast-due benefits pursuantto Section 406(b). Little's
counselshouldbe ordered to refund theEAJA award in theamountof$7,440.39 directly
to Little.

       The Clerk shallprovide copies ofthis M em orandum and Recom m endation to the

respective parties who have fourteen days from the receipt thereof to file written

objectionspursuanttoFederalRuleofCivilProcedure72(b)andGeneralOrder2002-13.
Failuretofilewritten objectionswithinthetimeperiodmentionedshallbaran aggrieved
party from attacking the factualfindingsand legalconclusions on appeal.

             SIGNED atGalveston,Texas,this20th day ofAugust,2019.


                                                      e'
                                                       >      y   A
                                                 AN DREW M .EDISON
                                         UN ITED STA TES M A GISTRATE JU DG E



                                          6
